--------------------------------------------------------------------------------

PLEDGE AGREEMENT


            This Pledge Agreement (this “Agreement”) is entered into as of April
7, 2016, by and between Silver Dragon Resources Inc., a Delaware corporation
(“Pledgor”), and Tonaquint, Inc., a Utah corporation (“Lender”).

            A.        Pledgor, as borrower thereunder, has issued to Lender that
certain Secured Convertible Promissory Note of even date herewith in the face
amount of $6,836,556.53 (the “Note”).

            B.        The Note was issued pursuant to the terms of a certain
Settlement and Securities Purchase Agreement of event date herewith, entered
into between Pledgor and Lender (the “Purchase Agreement”).

            C.        As set forth in the Purchase Agreement, Pledgor may issue
certain Additional Notes (as defined in the Purchase Agreement, and together
with the Note, the “Notes”) to Lender pursuant to the terms thereof.

            D.        Pledgor hereby desires to pledge pursuant to this
Agreement its entire equity interest (the “Pledged Equity Interest”) in Sanhe
Sino-Top Resources & Technologies, Ltd., a Chinese foreign cooperative joint
venture (the “Company”).

            E.        As borrower under the Note, Pledgor shall benefit from the
loans and other financial accommodations granted to Pledgor pursuant to the
Note.

            F.        In order to induce Lender to make certain loans and other
financial accommodations to Pledgor pursuant to the Note, Pledgor has agreed to
pledge the Pledged Equity Interest as security for performance and payment of
all obligations under the Notes.

            NOW, THEREFORE, the parties hereto agree as follows:

            1.        Defined Terms. All capitalized terms used and not
otherwise defined herein shall have the meanings set forth in the Note. The
following terms shall have the following meanings:

                       “Article 8 Matter” shall mean any action, decision,
determination or election by the Company or its equityholders that the ownership
interests or other equity interests in the Company, or any of them, be, or cease
to be, a “security” as defined in and governed by Article 8 of the UCC.

                        “Event of Default” shall have the meaning set forth in
the applicable Note or Additional Note.

                         “Lien” means any mortgage, lien, deed of trust, charge,
pledge, security interest, or other encumbrance.

                        “Proceeds” shall mean “proceeds,” as such term is
defined in section 9-306(1) of the UCC and, in any event, shall include, without
limitation, (1) all dividends or distributions in cash or in kind made to
Pledgor from time to time in respect of the Pledged Equity Interest, (2) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to
Pledgor from time to time with respect to any of the Pledged Equity Interest,
(3) any and all payments (in any form whatsoever) made or due and payable to
Pledgor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged Equity
Interest by any foreign or domestic government or any instrumentality or agency
thereof (a “Governmental Authority”) (or any person acting under color of any
such Governmental Authority) and (4) any and all other amounts from time to time
paid or payable under or in connection with any of the Pledged Equity Interest.
In addition, the term Proceeds shall include, without limitation, all accounts,
chattel paper, deposit accounts, instruments, intellectual property, equipment,
inventory, consumer goods, farm products, documents, general intangibles and
other proceeds which arise from the sale, lease, transfer, or other use or
disposition of any kind of the Pledged Equity Interest and all proceeds of any
type (all of the foregoing shall have the meaning given them in the UCC except
as otherwise defined herein).

--------------------------------------------------------------------------------

                        “UCC” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of Utah; provided, however,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, priority or exercise of remedies of Lender’s
security interest in any of the Pledged Equity Interest is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Utah, the term “UCC” shall mean the Uniform Commercial Code as adopted and in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection, priority or exercise of remedies and for
purposes of definitions related to such provisions.

            2.        Grant of Security Interest.

                       a.        Grant. As collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Notes (including both the Note and all
Additional Notes issued by Pledgor to Lender), Pledgor hereby grants to Lender
for its benefit a security interest in all of Pledgor’s right, title and
interest in, to and under the Pledged Equity Interest and the Proceeds with
respect to the foregoing.

                       b.        Certificates. All certificates and instruments,
if any, representing or evidencing the Pledged Equity Interest shall be
delivered to and held by or on behalf of Lender pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Lender. Upon the occurrence of an Event of Default, Lender shall
have the right at any time, in its discretion and without further notice to
Pledgor, to transfer to or register in the name of Lender or any of its nominees
any or all of the Pledged Equity Interest.

            3.        Limitations on Lender’s Rights and Obligations. As long as
Lender holds the Pledged Equity Interest as pledgee, it is expressly agreed by
Pledgor that, anything herein to the contrary notwithstanding, (a) Lender shall
not have any obligation or liability for the performance by Pledgor of its
obligations as an equityholder of the Company by reason of or arising out of
this Agreement or the granting to Lender of the security interest provided for
herein or the receipt by Lender of any payment relating hereto, and (b) Lender
shall not be required or obligated in any manner to perform or fulfill any of
the obligations of Pledgor in its capacity as an equityholder of the Company or
to make any inquiry as to the nature or the sufficiency of any payment received
by Pledgor or the sufficiency of any performance by any other party of any
obligation owed to Pledgor, as the case may be, or to present or file any claim,
or to take any action to collect or enforce any performance or the payment of
any amounts which may have been assigned to Lender or to which Lender may be
entitled at any time or times.

2

--------------------------------------------------------------------------------

            4.        Representations and Warranties. Pledgor hereby represents
and warrants that:

                       a.        Capitalization. The Pledged Equity Interest
constitutes 20% of the Company’s outstanding equity, which is Pledgor’s entire
equity interest in the Company.

                       b.        Title. Except for the security interest granted
to Lender pursuant to this Agreement, Pledgor is the sole owner of the Pledged
Equity Interest having good and marketable title thereto, free and clear of any
and all Liens and any transfer restrictions affecting the Pledged Equity
Interest other than any restrictions on transfer which may be imposed under the
Company’s operating agreement or other governing documents or applicable
securities laws.

                       c.        No Other Security Interests. No Lien exists or
will exist on any part of the Pledged Equity Interest.

                       d.        First Priority Perfected Security Interest.
This Agreement is effective to create a valid and continuing first priority Lien
on and first priority perfected security interest in the Pledged Equity Interest
in favor of Lender and prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from Pledgor.

                       e.        No Conflict. Neither Pledgor’s execution and
delivery hereof nor its consummation of the transactions contemplated hereby nor
its compliance with any of the terms and provisions hereof (i) does or will
contravene any existing requirement of any Governmental Authority applicable to
or binding on it or any of its properties, (ii) does or will contravene or
result in any breach of or constitute any default under, or result in the
creation of any Lien (other than the Lien created hereby) upon any of its
property under any organizational document, the joint venture agreement
governing the Pledged Equity Interest, indenture, mortgage, chattel mortgage,
deed of trust, conditional sales contract, bank loan or credit agreement,
partnership agreement, limited liability company agreement or other agreement or
instrument to which it is a party or by which it or any of its properties be
bound or affected, except as may have been validly waived in connection with
this Agreement.

                       f.        Enforceability. Pledgor has duly executed and
delivered this Agreement and this Agreement constitutes a legal, valid and
binding obligation of Pledgor enforceable against Pledgor in accordance with the
terms hereof, except for the effect of applicable laws regarding bankruptcy,
insolvency, moratorium or fraudulent transfer or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

                       g.        Litigation. There are no actions or proceedings
pending or, to Pledgor’s knowledge, threatened, against or affecting the Pledged
Equity Interest before any court or administrative agency or arbitrator.

                       h.        Legal Capacity. Pledgor has full power,
authority and legal right and capacity to enter into and perform its obligations
under this Agreement and each other document contemplated hereby to which
Pledgor is or will be a party and to consummate the transactions contemplated
hereby and thereby.

            5.        Covenants. Pledgor covenants and agrees with Lender that
from and after the effectiveness of this Agreement until the full payment and
performance of Pledgor under all of the Notes:

3

--------------------------------------------------------------------------------

                      a.        Further Assurances. At any time and from time to
time, upon the written request of Lender, Pledgor will promptly execute and
deliver any and all such further instruments and documents as Lender may
reasonably deem necessary to obtain the full benefits and security of this
Agreement, including, without limitation, executing and filing such financing or
continuation statements, securities account control agreements or amendments
thereto, as may be necessary or desirable or that Lender may reasonably request
in order to perfect, preserve and enforce the security interest created hereby.

                       b.        Limitation on Liens on Pledged Equity Interest.
Pledgor will not create, permit or suffer to exist, and will defend the Pledged
Equity Interest against and take such other action as is necessary to remove,
any Lien on the Pledged Equity Interest, except the Lien granted pursuant to
this Agreement, and will defend the right, title and interest of Lender in and
to Pledgor’s rights under the Pledged Equity Interest against the claims and
demands of all third parties whomsoever. Pledgor shall not cause or permit any
amendment to any provision of any purchase agreements with the Company or the
operating agreement or other governing documents of the Company that would
impair or otherwise negatively affect the Pledged Equity Interest or Lender
without the prior written consent of Lender.

                       c.        Limitations on Disposition. Pledgor will not,
without Lender’s consent, sell, assign, exchange, lease, transfer, pledge or
otherwise dispose of, or grant any option or other rights with respect to, the
Pledged Equity Interest or any portion thereof for an amount that is less than
would be necessary to repay all outstanding Notes in full.

                       d.        Possession of Pledged Equity Interest
Collateral. Pledgor shall deliver any and all additional certificates or other
indicia of ownership of the Pledged Equity Interest, if any, to Lender within
three business days after receipt by Pledgor and, upon Lender’s request, shall
execute all pledge agreements, security agreements, stock powers, financing
statements and all other documents that Lender deems necessary or advisable to
grant Lender a valid, perfected first priority security interest in such Pledged
Equity Interest.

                       e.        No Debts. Pledgor shall not permit or cause the
Company to guaranty or become obligated for the debts of any other entity or
person or hold itself out to be responsible for the debts of another entity or
person, nor shall it cause or permit the Company to incur any indebtedness
whatsoever, whether secured or unsecured, without Lender’s prior written
consent.

            6.        Voting Rights. Pledgor shall be permitted to exercise all
voting rights with respect to the Pledged Equity Interest; provided, however,
that no vote shall be cast or other action taken which would impair the Pledged
Equity Interest or which would be inconsistent with or result in any violation
of any provision of any Note, any other documents related to this transaction,
or any other provision of this Agreement.

            7.        Remedies.

                       a.        If an Event of Default has occurred and is
continuing (and has not been rescinded or waived pursuant to the Notes), in
addition to, and not by way of limitation of, all rights and remedies granted in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Notes or otherwise available at law or in equity, without any
other notice to or demand upon Pledgor, Lender shall have all rights and
remedies of a secured party under the UCC. Without limiting the generality of
the foregoing, Lender, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by applicable law referred to below) to or upon Pledgor or any third
party (all and each of which demands, defenses, advertisements and notices are
to the fullest extent permitted by applicable law hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Pledged Equity Interest so pledged hereunder, or any part thereof, and/or may
forthwith sell, assign, give option or options to purchase or otherwise dispose
of and deliver the Pledged Equity Interest or any part thereof (or contract to
do any of the foregoing), in one or more units at public or private sale or
sales upon such terms and conditions as it may deem advisable and at such prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Lender shall have the right upon any such public
sale or sales, and, to the fullest extent permitted by applicable law, upon any
such private sale or sales, to purchase the whole or any part of the Pledged
Equity Interest so sold, free of any right or equity of redemption in Pledgor,
which right or equity is hereby waived or released. Lender shall apply any
Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Pledged Equity Interest or
in any way relating to the Pledged Equity Interest or the rights of Lender
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Notes, and only after
such application and after the payment by Lender of any other amount required by
any provision of applicable law.

4

--------------------------------------------------------------------------------

                       b.        Pledgor recognizes that Lender may be unable to
effect an unrestricted public sale of any or all of the Pledged Equity Interest,
by reason of certain prohibitions in the Securities Act of 1933, as amended, and
applicable securities laws or otherwise, and may be compelled to resort to one
or more public or private sales thereof to a restricted group of purchasers
which will be obligated to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Pledgor acknowledges and agrees that any such private sale or
restricted public sale may result in prices and other terms less favorable to
Lender than if such sale were an unrestricted public sale and agrees that such
circumstances shall not, in and of themselves, result in a determination that
such sale was not made in a commercially reasonable manner.

            8.        Reinstatement. This Agreement shall, to the fullest extent
permitted by applicable law, remain in full force and effect and continue to be
effective should any petition be filed by or against Pledgor for liquidation or
reorganization, should Pledgor become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of Pledgor’s assets, and shall continue to be effective or be
reinstated, as the case may be, to the fullest extent permitted by applicable
law, if at any time payment and performance of the Notes, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of any Note, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the applicable Note,
to the fullest extent permitted by applicable law, shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

            9.        Successors and Assigns. The terms and provisions of this
Agreement shall be binding upon, and, subject to the provisions of this Section
9, the benefits thereof shall inure to, the parties hereto and their respective
successors and assigns; provided, however, that Pledgor shall not assign this
Agreement or any of the rights, duties or obligations of Pledgor hereunder
without the prior written consent of Lender.

5

--------------------------------------------------------------------------------

            10.      Notices. Any notice required or permitted hereunder shall
be given in the manner provided in the subsection titled “Notices” in the
Purchase Agreement, the terms of which are incorporated herein by this
reference.

            11.      Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of Lender in order to
carry out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

            12.      Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto
confirm that any telecopy or electronic copy of another party’s executed
counterpart of this Agreement (or its signature page thereof) will be deemed to
be an executed original thereof.

            13.      No Waiver; Cumulative Remedies. Lender shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Lender, and then only to the extent therein set forth. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are in addition to any rights and remedies provided by law. None of the
terms or provisions of this Agreement may be waived, altered, modified or
amended except by an instrument in writing, duly executed by Lender and, where
applicable, by Pledgor.

            14.      Attorneys’ Fees. In the event that any suit or action is
instituted under or in relation to this Agreement, including, without
limitation, to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including, without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.

            15.      Construction and Interpretation. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and each
party has been represented by its own legal counsel. In the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

6

--------------------------------------------------------------------------------

            16.      Governing Law and Consent to Jurisdiction. Except as
otherwise specifically set forth herein, the parties expressly agree that this
Agreement shall be governed solely by the laws of the State of Utah. The
provisions set forth in the Purchase Agreement to determine the proper venue for
any disputes are incorporated herein by this reference.

            17.      Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT
TO DEMAND TRIAL BY JURY.

            18.      Purchase Agreement; Arbitration of Disputes. By executing
this Agreement, each party agrees to be bound by the terms, conditions and
general provisions of the Purchase Agreement and the other Transaction Documents
(as defined in the Purchase Agreement), including without limitation the
Arbitration Provisions (as defined in the Purchase Agreement) set forth as an
exhibit to the Purchase Agreement.

            19.      Headings. Captions and headings in this Agreement are for
convenience only and are not to be deemed part of this Agreement.

            20.      Power of Attorney; Appointment and Powers of Lender. Upon
the occurrence and during the continuance of an Event of Default, Pledgor hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Pledgor or in
Lender’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives such attorneys the power and right, on behalf of Pledgor, without notice
to or assent by Pledgor, to do the following:

                       a.        generally to sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Pledged Equity
Interest in such manner as is consistent with the UCC and as fully and
completely as though Lender was the absolute owner thereof for all purposes, and
to do at Pledgor’s expense, at any time, or from time to time, all acts and
things which Lender deems necessary to protect, preserve or realize upon the
Pledged Equity Interest and Lender’s security interest therein, in order to
effect the intent of this Agreement, all as fully and effectively as Pledgor
might do, including, without limitation, (A) upon written notice to Pledgor, the
exercise of voting rights with respect to the Pledged Equity Interest, which
rights may be exercised, if Lender so elects, with a view to causing the
liquidation of assets of the Company, and (B) the execution, delivery and
recording, in connection with any sale or other disposition of any Pledged
Equity Interests, of the endorsements, assignments or other instruments of
conveyance or transfer with respect to such Pledged Equity Interest; and

                       b.        to the extent that Pledgor’s authorization
given in Section 23 is not sufficient, to file such financing statements with
respect hereto, with or without Pledgor’s signature, or a photocopy of this
Agreement in substitution for a financing statement, as Lender may deem
appropriate and to execute in Pledgor’s name such financing statements and
amendments thereto and continuation statements which may require Pledgor’s
signature.

7

--------------------------------------------------------------------------------

            21.      Irrevocable Proxy. Solely with respect to Article 8
Matters, Pledgor hereby irrevocably grants and appoints Lender, from the date of
this Agreement until the termination of this Agreement in accordance with its
terms, as Pledgor’s true and lawful proxy, for and in Pledgor’s name, place and
stead to vote the Pledged Equity Interest in the Company owned by Pledgor,
whether directly or indirectly, beneficially or of record, now owned or
hereafter acquired, with respect to such Article 8 Matters. The proxy granted
and appointed in this Section 21 shall include the right to sign Pledgor’s name
(as an equityholder of the Company) to any consent, certificate or other
document relating to an Article 8 Matter and the Pledged Equity Interest that
applicable law may permit or require, to cause the Pledged Equity Interest to be
voted in accordance with the preceding sentence. Pledgor hereby represents and
warrants that there are no other proxies and powers of attorney with respect to
an Article 8 Matter and the Pledged Equity Interest that Pledgor may have
granted or appointed. Pledgor will not give a subsequent proxy or power of
attorney or enter into any other voting agreement with respect to the Pledged
Equity Interest with respect to any Article 8 Matter and any attempt to do so
with respect to an Article 8 Matter shall be void and of no effect.

            22.      Termination. Upon the full payment and performance of the
Notes (including without limitation the Note and all Additional Notes, if any,
issued by Pledgor in favor of Lender), this Agreement shall terminate and be of
no further force and effect. Upon any such termination, Lender shall
authenticate and deliver to Pledgor the Pledged Equity Interest together with
such documents as Pledgor may reasonably request to evidence such termination at
Pledgor’s expense.

            23.      Authorization to File UCC Financing Statements. Pledgor
hereby authorizes Lender to file UCC financing statements concerning the Pledged
Equity Interest. Pledgor will execute and deliver any documents (properly
endorsed, if necessary) reasonably requested by Lender for the perfection or
enforcement of any security interest or lien, give good faith, diligent
cooperation to Lender, and perform such acts reasonably requested by Lender for
perfection and enforcement of any security interest or lien, including, without
limitation, obtaining control for purposes of perfection with respect to the
Pledged Equity Interest. Lender is authorized to file, record, or otherwise
utilize such documents as it deems necessary to perfect and/or enforce any
security interest or lien granted hereunder.

[Remainder of page intentionally left blank]


8

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed as set forth above.

PLEDGOR:


SILVER DRAGON RESOURCES INC.


By: /s/ Marc Hazout                              
Name: Marc Hazout
Title: President and CEO


Agreed and Accepted:

TONAQUINT, INC.


By: /s/ John M. Fife                        
       John M. Fife, President


[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------